Citation Nr: 0925153	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for a claimed right 
knee condition.  

3.  Entitlement to service connection for a claimed 
conditions involving the digits of each hand.  




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active service from June 1984 to April 1988.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.  

The issues of service connection for hypertension and for a 
right knee condition will be addressed in the Remand section 
of this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is 
required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a finger 
condition has been accomplished.  

2.  The Veteran currently is not shown to have a left thumb 
condition due an injury or other incident of his period 
active service.  

3.  The currently demonstrated right index finger injury 
residuals is shown as likely as not to be due to trauma 
sustained during the Veteran's active service.  



CONCLUSION OF LAW

1.  The Veteran is not shown to have a left thumb disability 
due to disease or injury that was incurred in or aggravated 
by service.  . 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008)); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested right index finger injury residuals is 
due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008)); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing VCAA have been codified, as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim, 
in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  

In this appeal, a July 2005 pre-rating letter provided notice 
to the Veteran of the  evidence and information needed to 
substantiate his claim for service connection fro a finger 
condition on appeal.  

This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  

The August 2006 RO rating decision (issued to the Veteran in 
September 2006) reflects the initial adjudication of the 
claim for service connection for a finger condition.  

In a March 2006 letter, the Veteran was provided information 
regarding disability ratings and effective dates consistent 
with Dingess/Hartman.  Hence, the July 2005 and March 2006 
letters-which meet all four of Pelegrini's content of notice 
requirement- also meets the VCAA's timing of notice 
requirement.  
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records, and the report of a July 2006 VA hand, thumb, and 
fingers examination.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran.  
 
In summary, the duties imposed by VCAA have been considered 
and satisfied. Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  

Consequently, any defect in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

The initial requirement for establishing a valid claim for 
service connection consists of evidence of a current 
disability, as mentioned above, and with regard to the 
Veteran's claimed sleep disorder, this objective criterion 
has not been met.  

In this case, although the Veteran was treated in service for 
a soft tissue injury to the left thumb in April 1985, there 
are no records of further thumb or finger complaints or 
findings during the period of active service.  

Significantly, the Board finds that record does not establish 
the Veteran is currently shown to have any current left thumb 
condition that has linked to any event or incident of his 
service.  

However, the Veteran also complained of having pain and 
weakness in his right index finger, the VA examiner in July 
2006 identified the Veteran's complaints of residual right 
index finger tenderness as being due to an injury in service, 
based on history provided by the Veteran.  The X-ray studies 
of each wrist and hand revealed no significant bone or joint 
abnormalities.  

The Veteran reported during the recent examination that he 
injured the right index finger in 1988 during service.  This 
history is corroborated by VA treatment records showing that 
he was seen in May 1988 for complaints of a right hand injury 
suffered during service.  In October 1989, the Veteran was 
treated for right index finger tenderness.  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that his current right finger 
condition as likely as not is due to the now documented 
injury to his right hand in service.   

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the residuals of a right index finger 
injury is warranted.  



ORDER

Service connection for a claimed left thumb condition is 
denied.  

Service connection for the residuals of a right index finger 
injury is granted.  



REMAND

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2008).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id. See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004)  

Although the Veteran underwent a VA joints examination in 
July 2006, the VA examiner only diagnosed mild degenerative 
joint disease of the knees.  Hence, no comments, findings, or 
opinions were rendered regarding the Veteran's claim for 
service connection for right knee condition, to include 
consideration of the Veteran's August 1983 entrance 
examination showing that the Veteran had a history of  right 
locked knee and was status post a 1980 right knee medial 
meniscectomy as well as additional service treatment records 
in April 1986 assessing chondromalacia of the right knee and 
in August 1986 with right knee strain.  

The Board notes that, once VA undertakes the effort to 
provide an examination when developing a claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

VA is also obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, with regard to the Veteran's claim for service 
connection for hypertension, that service treatment records 
reflect that the Veteran was assessed with possible essential 
hypertension in December 1985 and is currently diagnosed with 
hypertension.  

Thus, the Veteran should be afforded a VA examination to 
obtain a medical opinion as to whether or not his current 
hypertension had any relation to the elevated blood pressure 
readings and findings of possible essential hypertension 
during service, or was manifested to a compensable degree 
within a year of service discharge in April 1988.  

To ensure that all due process requirements are met, and that 
the record before each examiner is complete, the AMC/RO 
should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
Furthermore, the Veteran should be advised of what is needed 
to establish service connection for a preexisting disorder, 
to include the holding in Wagner, supra.  
 
Accordingly, these other matters are REMANDED to the RO for 
the following action:

1.  The RO should send to the Veteran a 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that informs him 
of the information and evidence needed to 
establish service connection for a 
preexisting condition, to include the 
holding in Wagner, supra.  

This letter should also request that the 
Veteran provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claims on 
appeal that is not currently of record.  

2.  Thereafter, the Veteran should be 
scheduled for VA examinations to 
determine the nature and likely etiology 
of the claimed hypertension and right 
knee condition.  All indicated tests 
should be accomplished, and all clinical 
findings reported in detail. The claims 
file should be made available to each 
examiner for review prior to entering any 
opinions.  The examiner should set forth 
all examination findings, together with 
the complete rationale for all 
conclusions reached.  

Regarding the right knee, the examining 
physician should identify whether the 
Veteran currently has a right knee 
disability and offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) attributable to an injury or 
other event of the Veteran's service.  

Regarding the hypertension, the examining 
physician is asked to provide an opinion 
regarding the following question: Is it 
at least as likely as not (i.e., 50 
percent probability or greater) that the 
Veteran's hypertension had its onset 
during his period of service, or was 
manifested to a compensable degree within 
a year of his discharge from service in 
April 1988.  

In rendering the foregoing opinion, the 
examiner is requested to comment on 
service treatment records, dated in 
December 1985 containing several elevated 
blood pressure readings and a diagnosis 
of possible essential hypertension.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate each of the claims of 
service connection in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
must furnish to the Veteran an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  







 Department of Veterans Affairs


